COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

IN RE: VICTORY ENERGY                          §                   No. 08-13-00068-CV
CORPORATION, SMARTGAS,
LLC, AND HCP INVESTMENTS,                      §             AN ORIGINAL PROCEEDING

                             Relators.         §                    IN MANDAMUS

                                               §

                                               §

                                               §

                                         ORDER
       The Court has this day considered the Relator’s petition for writ of mandamus and

is of the opinion that the case should be set for submission without oral argument. A submission

date has not yet been determined. The parties will be provided with advanced notice of the

setting. SEE TEX.R.APP.P. 39.8.


       IT IS SO ORDERED THIS 21ST DAY OF MAY, 2013.




                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.